UNITED STATES SECURITY AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (MARK ONE) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 or o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-11248 GREEN TECHNOLOGY SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Nevada 84-0938688 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification Number) 2880 Zanker Road, Suite 203 San Jose, California (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (408) 432-7285 Securities registered pursuant to Section 12(g) of the Act: Title of Each Class Name of Each Exchange on which Registered Common stock, $0.001 par value
